Citation Nr: 0017020	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the service connected 
left shoulder with arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1960 to April 
1963.

This appeal arises from a December 1998 rating decision of 
the Cleveland, Ohio Regional Office (RO) which granted a 20 
percent disability evaluation for the veteran's service 
connected left shoulder disability.  

The case was remanded from the Board to the RO in September 
1999 to afford the veteran a Travel Board hearing.  By 
written submission in December 1999, the veteran elected to 
attend a video conference hearing instead of an in-person 
hearing.  A video conference hearing was conducted in January 
2000 by the undersigned member of the Board.

In May 1999, the veteran submitted a claim for a total 
disability rating based on individual unemployability due to 
service connected disability; however, as that claim has not 
been developed or certified on appeal, it is referred to the 
RO for appropriate consideration.  


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected left shoulder 
disability.  The veteran testified in January 2000 that he is 
right-handed; therefore, the veteran's left shoulder is his 
minor side for rating purposes.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
record shows that the veteran has reported receiving 
treatment at the Toledo VA outpatient clinic, the Brecksville 
VA medical center and from Mercy Medical Group.  As a result, 
the RO should contact the veteran, determine all sources of 
treatment for the left shoulder disability, and then obtain 
treatment records from all sources to include those listed 
above.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Court has also held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Following the gathering of all recent treatment 
records, the veteran should be afforded a VA orthopedic 
examination that is compliant with Green and Massey.  

The veteran testified that he has experienced an increase in 
left shoulder symptoms with flare-ups with use and 
instability since the last VA rating examination in November 
1998.  The veteran specifically testified that the left 
shoulder had dislocated during the November 1998 VA 
orthopedic examination; however, the report of examination 
failed to note this.  In fact, the report indicated that 
there was no sign of instability on examination.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability 
involving a joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It was further held that the diagnostic codes 
pertaining to range of motion did not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  Although the 
veteran has reported suffering from flare-ups and fatigue of 
the left shoulder with use, the November 1998 VA examination 
failed to address the veteran's DeLuca complaints.

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Accordingly, in view of the veteran's 
testimony, he should be afforded a VA orthopedic examination 
to address the factors mandated in DeLuca.  

In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court determined that a claimant was entitled to separate 
ratings for residuals of an injury to include painful scars 
as the assignment of separate ratings did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  The 
November 1998 VA examination report noted the presence of a 
scar from the veteran's surgery, but it was not indicated 
whether the scar was tender or painful on objective 
demonstrate, if the scar was poorly nourished with 
ulceration, or if the scar limited the functioning of the 
affected part.  On remand, the RO should consider whether a 
separate compensable rating is warranted for the left 
shoulder scar.  Moreover, if the evidence demonstrates the 
presence of recurrent dislocation of the left shoulder, then 
the RO should consider whether a separate rating would be 
warranted under Diagnostic Code 5203.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the left 
shoulder disability in recent years.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already contained in the claims 
folder to include those from the Toledo 
VA outpatient clinic, the Brecksville VA 
medical center and from Mercy Medical 
Group.  Once obtained, all records should 
be permanently associated with the claims 
file.  

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his left shoulder 
disability.  The importance of appearing 
for the scheduled examination and the 
consequences of his failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated diagnostic tests must be 
performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  

The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected left shoulder due to 
any of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  
The examiner should record all complaints 
and clinical findings pertaining to 
disability of the left shoulder.  
Complete range of motion testing should 
be conducted for the left shoulder.  Any 
instability attributable to the service 
connected left shoulder disability should 
be noted.  The examiner should indicate 
whether the veteran's scar attributable 
to the service-connected left shoulder 
disability is tender and painful on 
objective demonstration, whether the scar 
is poorly nourished with repeated 
ulceration, or whether the scar limits 
the functioning of the affected part.  
Each of these criteria must be addressed.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and Massey and 
depending upon the examination results, 
the RO should consider whether separate 
ratings are warranted for the associated 
scar or for recurrent dislocation, if 
any.  If the action taken remains adverse 
to the veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




